Citation Nr: 1820591	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-26 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include nervousness, anxiety disorder and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for osteoarthritis secondary to an acquired psychiatric disorder.

3. Entitlement to service connection for cataract secondary to an acquired psychiatric disorder.

4. Entitlement to service connection for hypertension secondary to an acquired psychiatric disorder.

5. Entitlement to service connection for chronic kidney disease secondary to an acquired psychiatric disorder.

6. Entitlement to service connection for obesity secondary to an acquired psychiatric condition.

7. Entitlement to service connection for a heart condition secondary to an acquired psychiatric condition.

8. Entitlement to service connection, to include on a secondary basis, for a stomach condition.


REPRESENTATION

Appellant represented by:	Harold Hoffman-Logsdon III, Attorney


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran originally sought service connection for PTSD, but his service treatment records (STRs) and post-service VA treatment records reveal treatment for other psychiatric conditions in addition to PTSD.  Consequently, the issue has been recharacterized to include any acquired psychiatric condition including those listed on the first page.  Similarly, the claim for a heart condition has been characterized in such a way as to encompass both the Veteran's coronary artery disease and ischemic heart conditions that his treatment records reveal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This matter was previously before the Board in July 2016 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously noted, this matter was remanded by the Board in July 2016.  At that time, the Board found that the existing VA opinions in this case were inadequate as they did not address all of the evidence necessary to render a decision, and remanded this matter for an additional VA examination.  

On remand, an attempt was made to schedule the Veteran for a VA psychiatric examination.  However, the record reflects that in October 2016, he cancelled the appointment and refused the examination.  The Veteran subsequently contacted VA in October 2017 and requested to "go ahead with the previously refused [VA examination]."   Under these circumstances, the Board will afford the Veteran another opportunity to obtain the VA examination previously ordered.  He is reminded, however, that the duty to assist is not a one-way street and that he has an obligation to cooperate with VA in ensuring that duty is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Arrange for an examination from an appropriate examiner with regard to the Veteran's acquired psychiatric condition.  The examiner should determine what, if any, psychiatric conditions the Veteran is diagnosed with or that the record establishes he was accurately diagnosed with during or proximate to the appeal period (since approximately the time he filed his claim) according to the DSM 5.  The examiner should address the following:

(a) Some of the evidence of record, including previous VA opinions and STRs indicate that the Veteran's condition may have pre-existed his period of service.  However, no psychological or psychiatric condition or diagnosis was noted on his examination when he was inducted into service.  Consequently, the examiner should state whether there is clear and unmistakable evidence, that is obvious or manifest and about which reasonable minds cannot disagree, that any of the Veteran's psychiatric conditions preexisted his service.  With respect to any psychiatric condition that the examiner opines clearly and unmistakably preexisted the Veteran's service, the examiner should also opine as to whether the evidence establishes clearly and unmistakably, and about which reasonable minds cannot disagree, that the Veteran's preexisting psychiatric condition was not aggravated (worsened to any extent) by the conditions encountered during his service, to include the Veteran's reports of being told about and shown footage of injured and deceased soldiers; the Veteran's reports of being treated poorly by his commanding officer and fellow recruits; and the Veteran's theory that his condition was misdiagnosed and therefore not properly treated while in service.  38 C.F.R. §§ 3.304(b) (2017).

(b) With respect to any acquired psychiatric condition that did not clearly and unmistakably pre-exist the Veteran's service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the condition was incurred in or caused or aggravated (worsened to any extent) by the conditions the Veteran encountered in service, to include the Veteran's reports of being told about and shown footage of injured and deceased soldiers; the Veteran's reports of being treated poorly by his commanding officer and fellow recruits; and the Veteran's theory that his condition was misdiagnosed and therefore not properly treated while in service.

The examiner should review the entire claims file and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. In the event that the examiner opines either that there is not clear and unmistakable evidence that the Veteran's preexisting psychological condition was not aggravated by the Veteran's service or that it is at least as likely as not that the Veteran acquired a psychiatric condition during service or after service that is related to his service, an appropriate examination or examination should be scheduled to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed osteoarthritis, cataract, chronic kidney disease, obesity, heart condition, hypertension and stomach condition disabilities are proximately due to or the result of his psychiatric condition.

In the event these examinations are necessary, the examiner or examiners should review the entire claims file and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any of the claims remains denied, or less than the full benefit sought is granted, provide the Veteran and his attorney with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




